Appellant appeals from the clerk's taxation of costs and disbursements in favor of intervener.
By intervention, a third party becomes a party to a suit pending between others. Faricy v. St. Paul Inv.  Sav. Society,110 Minn. 311, 125 N.W. 676. An intervener is liable for costs if he fails to sustain his claim. McKinley v. National Citizens Bank, 127 Minn. 212, 149 N.W. 295. He is entitled to recover costs if he prevails. 14 Am. Jur., Costs, § 31; 20 C. J. S., Costs, § 105.
In this case, respondent properly took a neutral position, and intervener was the real party in interest. She prevailed on appeal. A prevailing party is entitled to disbursements as a matter of right under M. S. A. 607.01. A prevailing party is entitled to costs under Rule XV of this court. 222 Minn. xxxvii.
Costs and disbursements were properly taxed by the clerk in favor of intervener, and the allowance thereof is affirmed.